


Exhibit 10.2
OUTERWALL INC.
2011 INCENTIVE PLAN
(Revised to Reflect Name Change as of June 27, 2013)
(Amended and Restated by the Compensation Committee on February 12, 2015)


SECTION 1. PURPOSE
The purpose of the Outerwall Inc. 2011 Incentive Plan is to attract, retain and
motivate employees, officers, directors, consultants, agents, advisors and
independent contractors of the Company and its Related Companies by providing
them the opportunity to acquire a proprietary interest in the Company and to
align their interests and efforts to the long-term interests of the Company's
stockholders.
SECTION 2. DEFINITIONS
Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.
SECTION 3. ADMINISTRATION
3.1
Administration of the Plan

(a)    The Plan shall be administered by the Board or the Compensation
Committee, which shall be composed of two or more directors, each of whom is a
"non‑employee director" within the meaning of Rule 16b-3(b)(3) promulgated under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission, and an "outside director" within the meaning of
Section 162(m) of the Code, or any successor provision thereto.
(b)    Notwithstanding the foregoing, the Board may delegate concurrent
responsibility for administering the Plan, including with respect to designated
classes of Eligible Persons, to different committees consisting of one or more
members of the Board, subject to such limitations as the Board deems
appropriate, except with respect to Awards to Participants who are subject to
Section 16 of the Exchange Act or Awards granted pursuant to Section 16 of the
Plan. Members of any committee shall serve for such term as the Board may
determine, subject to removal by the Board at any time. To the extent consistent
with applicable law, the Board or the Compensation Committee may authorize one
or more officers of the Company to grant Awards to designated classes of
Eligible Persons, within limits specifically prescribed by the Board or the
Compensation Committee; provided, however, that no such officer shall have or
obtain authority to grant Awards to himself or herself or to any person subject
to Section 16 of the Exchange Act. All references in the Plan to the "Committee"
shall be, as applicable, to the Board, the Compensation Committee or any other
committee or any officer to whom authority has been delegated to administer the
Plan.

1

--------------------------------------------------------------------------------




3.2
Administration and Interpretation by Committee

(a)    Except for the terms and conditions explicitly set forth in the Plan and
to the extent permitted by applicable law, the Committee shall have full power
and exclusive authority, subject to such orders or resolutions not inconsistent
with the provisions of the Plan as may from time to time be adopted by the Board
or a Committee composed of members of the Board, to (i) select the Eligible
Persons to whom Awards may from time to time be granted under the Plan;
(ii) determine the type or types of Award to be granted to each Participant
under the Plan; (iii) determine the number of shares of Common Stock to be
covered by each Award granted under the Plan; (iv) determine the terms and
conditions of any Award granted under the Plan; (v) approve the forms of notice
or agreement for use under the Plan; (vi) determine whether, to what extent and
under what circumstances Awards may be settled in cash, shares of Common Stock
or other property or canceled or suspended; (vii) interpret and administer the
Plan and any instrument evidencing an Award, notice or agreement executed or
entered into under the Plan; (viii) establish such rules and regulations as it
shall deem appropriate for the proper administration of the Plan; (ix) delegate
ministerial duties to such of the Company's employees as it so determines; and
(x) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.
(b)    In no event, however, shall the Committee have the right, without
stockholder approval, to (i) lower the price of an Option or SAR after it is
granted, except in connection with adjustments provided in Section 15.1;
(ii) take any other action that is treated as a repricing under generally
accepted accounting principles; or (iii) cancel an Option or SAR at a time when
its strike price exceeds the fair market value of the underlying stock, in
exchange for cash, another option, stock appreciation right, restricted stock,
or other equity, unless the cancellation and exchange occurs in connection with
a merger, acquisition, spin-off or other similar corporate transaction.
(c)    Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any stockholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.
SECTION 4. SHARES SUBJECT TO THE PLAN
4.1
Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 15.1, the number
of shares of Common Stock available for issuance under the Plan shall be:
(a)    600,000 shares; plus
(b)    any authorized shares (i) not issued or subject to outstanding awards
under the Company's 1997 Amended and Restated Equity Incentive Plan (the "Prior
Plan") on the Effective Date and (ii) subject to outstanding awards under the
Prior Plan on the Effective Date that cease to be subject to such awards (other
than by reason of exercise or settlement of the awards to the extent they are
exercised for or settled in shares), up to an aggregate maximum of
2,985,055 shares, subject to adjustment from time to time as provided in Section
15.1, which shares shall cease, as of such date, to be available for grant and
issuance under the Prior Plan, but shall be available for issuance under the
Plan.
Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.

2

--------------------------------------------------------------------------------




4.2
Share Usage

(a)    If any Award lapses, expires, terminates or is canceled prior to the
issuance of shares thereunder or if shares of Common Stock are issued under the
Plan to a Participant and thereafter are forfeited to the Company, the shares
subject to such Awards and the forfeited shares shall again be available for
issuance under the Plan. The following shares shall not become available for
issuance under the Plan: (i) shares of Common Stock tendered by Participants as
full or partial payment to the Company upon exercise of Options, (ii) shares of
Common Stock reserved for issuance upon grant of SARs, to the extent the number
of reserved shares exceeds the number of shares actually issued upon exercise of
the SARs, and (iii) shares of Common Stock withheld by, or otherwise tendered
to, the Company to satisfy a Participant's tax withholding obligations with
respect to the grant, vesting or exercise of an Award. The number of shares of
Common Stock available for issuance under the Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional shares of Common Stock or credited as additional shares of Common
Stock subject or paid with respect to an Award.
(b)    The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.
(c)    Notwithstanding any other provision of the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan. Substitute Awards shall
not reduce the number of shares authorized for issuance under the Plan. In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination, then, to the extent determined by the Board or the Compensation
Committee, the shares available for grant pursuant to the terms of such
preexisting plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of common stock
of the entities that are parties to such acquisition or combination) may be used
for Awards under the Plan and shall not reduce the number of shares of Common
Stock authorized for issuance under the Plan; provided, however, that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of such preexisting plans, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or a Related Company prior to such
acquisition or combination. In the event that a written agreement between the
Company and an Acquired Entity pursuant to which a merger or consolidation is
completed is approved by the Board and that agreement sets forth the terms and
conditions of the substitution for or assumption of outstanding awards of the
Acquired Entity, those terms and conditions shall be deemed to be the action of
the Committee without any further action by the Committee, except as may be
required for compliance with Rule 16b‑3 under the Exchange Act, and the persons
holding such awards shall be deemed to be Participants.
(d)    Notwithstanding the other provisions in this Section 4.2 to the contrary,
the maximum number of shares that may be issued upon the exercise of Incentive
Stock Options shall equal the aggregate share number stated in Section 4.1,
subject to adjustment as provided in Section 15.1.

3

--------------------------------------------------------------------------------




4.3
Limitations

The aggregate number of shares that may be issued pursuant to Awards granted
under the Plan (other than Awards of Options or Stock Appreciation Rights) that
either (a) contain no restrictions or restrictions based solely on continuous
employment or services over fewer than three years (except if accelerated
pursuant to a Change of Control or a Termination of Service) or (b) vest over
less than one year (except if accelerated pursuant to a Change of Control or a
Termination of Service) based on factors other than solely continuous employment
or services, shall not exceed 10% of the aggregate maximum number of shares
specified in Section 4.1.
SECTION 5. ELIGIBILITY
An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company's securities in a
capital‑raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company's securities.
SECTION 6. AWARDS
6.1
Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
6.2
Evidence of Awards

Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.
6.3
Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends or
dividend equivalents for dividends paid with respect to shares of Common Stock
underlying an Award in a manner determined by the Committee in its sole
discretion; provided, however, that with respect to Awards that are subject to
achievement of performance goals, any such credited dividends or dividend
equivalents may only be paid with respect to the portion of such Awards that is
actually earned. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate. The Committee, in its
sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, shares of Common Stock, Restricted Stock or Stock
Units. Notwithstanding the foregoing, the right to any dividends or dividend
equivalents declared and paid on the number of shares underlying an Option or a
Stock Appreciation Right may not be contingent, directly or indirectly on the
exercise of the Option or Stock Appreciation Right, and must comply with or
qualify for an exemption under Section 409A. Also notwithstanding the foregoing,
the right to any dividends or dividend equivalents declared and paid on
Restricted Stock must comply with or qualify for an exemption under Section
409A.

4

--------------------------------------------------------------------------------




SECTION 7. OPTIONS
7.1
Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.
7.2
Option Exercise Price

Options shall be granted with an exercise price per share not less than 100% of
the Fair Market Value of the Common Stock on the Grant Date (and shall not be
less than the minimum exercise price required by Section 422 of the Code with
respect to Incentive Stock Options), except in the case of Substitute Awards.
7.3
Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date. For Incentive Stock Options, the maximum term shall
comply with Section 422 of the Code, as specified in Section 8.4.
7.4
Exercise of Options

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.
If not so established in the instrument evidencing the Option, the Option shall
vest and become exercisable according to the following schedule, which may be
waived or modified by the Committee at any time:
Period of Participant's Continuous
Employment or Service With the Company
or Its Related Companies From the Vesting
Commencement Date




Portion of Total Option
That Is Vested and Exercisable
After 1 year
25%
Each additional year of continuous service completed thereafter
An additional 25%
After 4 years
100%

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery, as directed by the
Company, to the Company or a brokerage firm designated or approved by the
Company of a properly executed stock option exercise agreement or notice, in a
form and in accordance with procedures established by the Company, setting forth
the number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement or
notice, if any, and such representations and agreements as may be required by
the Committee, accompanied by payment in full as described in Sections 7.5. An
Option may be exercised only for whole shares and may not be exercised for less
than a reasonable number of shares at any one time, as determined by the
Committee.

5

--------------------------------------------------------------------------------




7.5
Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:
(a)    cash;
(b)    check or wire transfer;
(c)    having the Company withhold shares of Common Stock that would otherwise
be issued on exercise of the Option that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;
(d)    tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock owned by the Participant that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;
(e)    so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise agreement or notice, together with irrevocable instructions to
a brokerage firm designated or approved by the Company to deliver promptly to
the Company the aggregate amount of proceeds to pay the Option exercise price
and any withholding tax obligations that may arise in connection with the
exercise, all in accordance with the regulations of the Federal Reserve Board;
or
(f)    such other consideration as the Committee may permit.
7.6
Effect of Termination of Service

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time. If not so
established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Committee at any time:
(a)    Any portion of an Option that is not vested and exercisable on the date
of a Participant's Termination of Service shall expire on such date.
(b)    Any portion of an Option that is vested and exercisable on the date of a
Participant's Termination of Service shall expire on the earliest to occur of:
(i)    if the Participant's Termination of Service occurs for reasons other than
Cause, Retirement, Disability or death, the date that is three months after such
Termination of Service;
(ii)    if the Participant's Termination of Service occurs by reason of
Retirement, Disability or death, the one‑year anniversary of such Termination of
Service; and
(iii)    the Option Expiration Date.

6

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one‑year anniversary of the date of death, unless the Committee
determines otherwise.
Also notwithstanding the foregoing, in case a Participant's Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Committee determines otherwise. If a Participant's
employment or service relationship with the Company is suspended pending an
investigation of whether the Participant shall be terminated for Cause, all the
Participant's rights under any Option shall likewise be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after a Participant's Termination of Service, any Option
then held by the Participant may be immediately terminated by the Committee, in
its sole discretion.
SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS
Notwithstanding any other provision of the Plan to the contrary, the terms and
conditions of any Incentive Stock Options shall in addition comply in all
respects with Section 422 of the Code, or any successor provision, and any
applicable regulations thereunder.
SECTION 9. STOCK APPRECIATION RIGHTS
9.1
Grant of Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. A SAR may be granted in tandem with an Option or alone
("freestanding"). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in Section 7.2.
A SAR may be exercised upon such terms and conditions and for the term as the
Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the maximum term of a freestanding SAR shall be ten years,
and in the case of a tandem SAR, (a) the term shall not exceed the term of the
related Option and (b) the tandem SAR may be exercised for all or part of the
shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option, except that the tandem SAR may be
exercised only with respect to the shares for which its related Option is then
exercisable.
9.2
Payment of SAR Amount

Upon the exercise of a SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying: (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is exercised.
At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of a SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.
9.3
Waiver of Restrictions

The Committee, in its sole discretion, may waive any other terms, conditions or
restrictions on any SAR under such circumstances and subject to such terms and
conditions as the Committee shall deem appropriate.

7

--------------------------------------------------------------------------------




SECTION 10. STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS
10.1
Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.
10.2
Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant's release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee (a) the shares of Restricted Stock covered by each
Award of Restricted Stock shall become freely transferable by the Participant,
and (b) Stock Units shall be paid in shares of Common Stock or, if set forth in
the instrument evidencing the Awards, in cash or a combination of cash and
shares of Common Stock. Any fractional shares subject to such Awards shall be
paid to the Participant in cash.
10.3
Waiver of Restrictions

The Committee, in its sole discretion, may waive the repurchase or forfeiture
period and any other terms, conditions or restrictions on any Restricted Stock
or Stock Unit under such circumstances and subject to such terms and conditions
as the Committee shall deem appropriate.
SECTION 11. PERFORMANCE AWARDS
11.1
Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee. The amount
to be paid under an Award of Performance Shares may be adjusted on the basis of
such further consideration as the Committee shall determine in its sole
discretion.

8

--------------------------------------------------------------------------------




11.2
Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. The amount to be paid under an Award of Performance Units may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.
SECTION 12. OTHER STOCK OR CASH-BASED AWARDS
Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.
SECTION 13. WITHHOLDING
The Company may require the Participant to pay to the Company the amount of (a)
any taxes that the Company is required by applicable federal, state, local or
foreign law to withhold with respect to the grant, vesting or exercise of an
Award ("tax withholding obligations") and (b) any amounts due from the
Participant to the Company or to any Related Company ("other obligations").
Notwithstanding any other provision of the Plan to the contrary, the Company
shall not be required to issue any shares of Common Stock or otherwise settle an
Award under the Plan until such tax withholding obligations and other
obligations are satisfied.
The Committee may permit or require a Participant to satisfy all or part of the
Participant's tax withholding obligations and other obligations by (a) paying
cash to the Company, (b) having the Company withhold an amount from any cash
amounts otherwise due or to become due from the Company to the Participant,
(c) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares so
withheld or tendered may not exceed the employer's minimum required tax
withholding rate.
SECTION 14. ASSIGNABILITY
No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant's death. During a Participant's
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing and to the extent permitted by Section 422 of the Code, the Committee,
in its sole discretion, may permit a Participant to assign or transfer an Award
subject to such terms and conditions as the Committee shall specify.

9

--------------------------------------------------------------------------------




SECTION 15. ADJUSTMENTS
15.1
Adjustment of Shares

In the event that, at any time or from time to time, a stock dividend, stock
split, spin‑off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure results in
(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or (b) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, then the Committee shall make proportional adjustments in (i) the maximum
number and kind of securities available for issuance under the Plan; (ii) the
maximum number and kind of securities issuable as Incentive Stock Options as set
forth in Section 4.2; (iii) the maximum numbers and kind of securities set forth
in Section 16.3; and (iv) the number and kind of securities that are subject to
any outstanding Award and the per share price of such securities, without any
change in the aggregate price to be paid therefor. The determination by the
Committee, as to the terms of any of the foregoing adjustments shall be
conclusive and binding.
Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards. Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Company Transaction shall not be
governed by this Section 15.1 but shall be governed by Sections 15.2 and 15.3,
respectively.
15.2
Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.
15.3
Change of Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change of Control:
(a)    If the Change of Control is a Company Transaction in which Awards, other
than Performance Shares and Performance Units, could be converted, assumed,
substituted for or replaced by the Successor Company, then, if and to the extent
that the Successor Company converts, assumes, substitutes or replaces an Award,
the vesting restrictions and/or forfeiture provisions applicable to such Award
shall not be accelerated or lapse, and all such vesting restrictions and/or
forfeiture provisions shall continue with respect to any shares of the Successor
Company or other consideration that may be received with respect to such Award.
If and to the extent that such Awards are not converted, assumed, substituted
for or replaced by the Successor Company, such Awards shall become fully vested
and exercisable or payable, and all applicable restrictions or forfeiture
provisions shall lapse, immediately prior to the Change of Control and such
Awards shall terminate at the effective time of the Change of Control.

10

--------------------------------------------------------------------------------




If the Change of Control is not a Company Transaction in which Awards, other
than Performance Shares and Performance Units, could be converted, assumed,
substituted for or replaced by the Successor Company, all outstanding Awards,
other than Performance Shares and Performance Units, shall become fully vested
and exercisable or payable, and all applicable restrictions or forfeiture
provisions shall lapse, immediately prior to the Change of Control and shall
terminate at the effective time of the Change of Control.
For the purposes of this Section 15.3(a), an Award shall be considered
converted, assumed, substituted for or replaced by the Successor Company if
following the Company Transaction the option or right confers the right to
purchase or receive, for each share of Common Stock subject to the Award
immediately prior to the Company Transaction, the consideration (whether stock,
cash or other securities or property) received in the Company Transaction by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Company
Transaction is not solely common stock of the Successor Company, the Committee
may, with the consent of the Successor Company, provide for the consideration to
be received pursuant to the Award, for each share of Common Stock subject
thereto, to be solely common stock of the Successor Company substantially equal
in fair market value to the per share consideration received by holders of
Common Stock in the Company Transaction. The determination of such substantial
equality of value of consideration shall be made by the Committee, and its
determination shall be conclusive and binding.
(b)    All Performance Shares or Performance Units earned and outstanding as of
the date the Change of Control is determined to have occurred and for which the
payout level has been determined shall be payable in full in accordance with the
payout schedule pursuant to the instrument evidencing the Award. Any remaining
outstanding Performance Shares or Performance Units (including any applicable
performance period) for which the payout level has not been determined shall be
prorated at the target payout level up to and including the date of such Change
of Control and shall be payable in accordance with the payout schedule pursuant
to the instrument evidencing the Award. Any existing deferrals or other
restrictions not waived by the Committee in its sole discretion shall remain in
effect.
(c)    Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change of Control that is a Company
Transaction that a Participant's outstanding Awards shall terminate upon or
immediately prior to such Company Transaction and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Company Transaction, or, in the event the Company Transaction is
one of the transactions listed under subsection (c) in the definition of Company
Transaction or otherwise does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Committee in its sole discretion,
multiplied by the number of shares of Common Stock subject to such outstanding
Awards (to the extent then vested and exercisable or whether or not then vested
and exercisable, as determined by the Committee in its sole discretion) exceeds
(y) if applicable, the respective aggregate exercise price or grant price for
such Awards.
(d)    For the avoidance of doubt, nothing in this Section 15.3 requires all
outstanding Awards to be treated similarly.

11

--------------------------------------------------------------------------------




15.4
Further Adjustment of Awards

Subject to Sections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change of control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public announcement with
respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change of control that is the reason for such action.
15.5
No Limitations

The grant of Awards shall in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
15.6
No Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment, and any fractional shares resulting from such adjustment shall be
disregarded.
15.7
Section 409A

Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 15 to Awards that are considered
"deferred compensation" within the meaning of Section 409A shall be made in
compliance with the requirements of Section 409A and (b) any adjustments made
pursuant to this Section 15 to Awards that are not considered "deferred
compensation" subject to Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A.
SECTION 16. CODE SECTION 162(m) PROVISIONS
Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines, at the time Awards are granted to a Participant who is, or
is likely to be as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Section 16 is applicable to such Award.

12

--------------------------------------------------------------------------------




16.1
Performance Criteria

If an Award is subject to this Section 16, then the lapsing of restrictions
thereon and the distribution of cash, shares of Common Stock or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one of or any combination of the
following "performance criteria" for the Company as a whole or any affiliate or
business unit of the Company, as reported or calculated by the Company: cash
flows (including, but not limited to, operating cash flow, free cash flow or
cash flow return on capital); working capital; earnings per share; book value
per share; operating income (including or excluding depreciation, amortization,
extraordinary items, restructuring charges or other expenses); revenues;
operating margins; return on assets; return on equity; debt; debt plus equity;
market or economic value added; stock price appreciation; total stockholder
return; cost control; strategic initiatives; market share; net income; return on
invested capital; improvements in capital structure; or customer satisfaction,
employee satisfaction, services performance, subscriber, cash management or
asset management metrics (together, the "Performance Criteria").
Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate or business
unit of the Company) under one or more of the Performance Criteria described
above relative to the performance of other corporations. Such performance goals
shall be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m) of the Code, or any
successor provision thereto, and the regulations thereunder.
The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary nonrecurring items as described in
Accounting Standards Codification 225-20 and/or in Management's Discussion and
Analysis of Financial Condition and Results of Operations appearing in the
Company's annual report to stockholders for the applicable year, (vi)
acquisitions or divestitures, (vii) foreign exchange gains and losses, (viii)
gains and losses on asset sales, and (ix) impairments. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that satisfies the requirements for "performance-based
compensation" within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.
16.2
Adjustment of Awards

Notwithstanding any provision of the Plan other than Section 15, with respect to
any Award that is subject to this Section 16, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Covered Employee.

13

--------------------------------------------------------------------------------




16.3
Limitations

Subject to adjustment from time to time as provided in Section 15.1, no Covered
Employee may be granted Awards other than Performance Units subject to this
Section 16 in any calendar year period with respect to more than 500,000 shares
of Common Stock for such Awards, except that the Company may make additional
onetime grants of such Awards for up to 500,000 shares to newly hired or newly
promoted individuals, and the maximum dollar value payable with respect to
Performance Units or other awards payable in cash subject to this Section 16
granted to any Covered Employee in any one calendar year is $3,000,000.
The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 16 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for "performance-based compensation"
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto.
SECTION 17. AMENDMENT AND TERMINATION
17.1
Amendment, Suspension or Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board. Subject to
Section 17.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.
17.2
Term of the Plan

Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan's terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten years after the earlier of the approval by the Board or the
stockholders of the Plan (or any amendment to the Plan that constitutes the
adoption of a new plan for purposes of Section 422 of the Code).
17.3
Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant's consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a "modification" that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 15 shall not be subject to these restrictions.
SECTION 18. GENERAL
18.1
No Individual Rights

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

14

--------------------------------------------------------------------------------




Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant's
employment or other relationship at any time, with or without cause.
18.2
Issuance of Shares

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company's counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.
As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant's own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or such other agreement as may be in
use by the Company at such time that describes certain terms and conditions
applicable to the shares.
To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

15

--------------------------------------------------------------------------------




18.3
Indemnification

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company's approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person's own
behalf, unless such loss, cost, liability or expense is a result of such
person's own willful misconduct or except as expressly provided by statute.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company's certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.
18.4
No Rights as a Stockholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award or Restricted Stock Award, shall entitle the Participant to
any cash dividend, voting or other right of a stockholder unless and until the
date of issuance under the Plan of the shares that are the subject of such
Award.
18.5
Compliance with Laws and Regulations

In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an "incentive stock option" within the meaning of
Section 422 of the Code.
The Plan and Awards granted under the Plan are intended to be exempt from the
requirements of Section 409A to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4), the exclusion applicable to stock options, stock appreciation
rights and certain other equity-based compensation under Treasury Regulation
Section 1.409A-1(b)(5), or otherwise. To the extent Section 409A is applicable
to the Plan or any Award granted under the Plan, it is intended that the Plan
and any Awards granted under the Plan comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding any
other provision of the Plan or any Award granted under the Plan to the contrary,
the Plan and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with such intentions. Without limiting the
generality of the foregoing, and notwithstanding any other provision of the Plan
or any Award granted under the Plan to the contrary, with respect to any
payments and benefits under the Plan or any Award granted under the Plan to
which Section 409A applies, all references in the Plan or any Award granted
under the Plan to the termination of the Participant's employment or service are
intended to mean the Participant's "separation from service," within the meaning
of Section 409A(a)(2)(A)(i). In addition, if the Participant is a "specified
employee," within the meaning of Section 409, then to the extent necessary to
avoid subjecting the Participant to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable under the Plan or any
Award granted under the Plan during the six-month period immediately following
the Participant's "separation from service,"

16

--------------------------------------------------------------------------------




within the meaning of Section 409A(a)(2)(A)(i), shall not be paid to the
Participant during such period, but shall instead be accumulated and paid to the
Participant (or, in the event of the Participant's death, the Participant's
estate) in a lump sum on the first business day after the earlier of the date
that is six months following the Participant's separation from service or the
Participant's death. Notwithstanding any other provision of the Plan to the
contrary, the Committee, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify the Plan and any Award granted under the Plan so that the Award
qualifies for exemption from or complies with Section 409A; provided, however,
that the Committee makes no representations that Awards granted under the Plan
shall be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to Awards granted under the Plan.
18.6
Participants in Other Countries or Jurisdictions

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.
18.7
No Trust or Fund

The Plan is intended to constitute an "unfunded" plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
18.8
Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.
18.9
Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee's
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

17

--------------------------------------------------------------------------------




18.10
Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.
18.11
Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
SECTION 19. EFFECTIVE DATE
The effective date (the "Effective Date") is the date on which the Plan is
approved by the stockholders of the Company. If the stockholders of the Company
do not approve the Plan within 12 months after the Board's adoption of the Plan,
any Incentive Stock Options granted under the Plan will be treated as
Nonqualified Stock Options.

18

--------------------------------------------------------------------------------




APPENDIX A
DEFINITIONS
As used in the Plan,
"Acquired Entity" means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.
"Award" means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.
"Board" means the Board of Directors of the Company.
"Cause," unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, violation of a state or federal criminal law involving the commission
of a crime against the Company or a felony, current use of illegal substances,
or any act or omission which substantially impairs the Company's business, good
will or reputation, in each case as determined by the Company's chief human
resources officer or other person performing that function or, in the case of
directors and executive officers, the Compensation Committee, whose
determination shall be conclusive and binding.
"Change of Control," unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
occurrence of any of the following events:
(a)    an acquisition by any Entity of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of (i) 20% or more of either
(A) the number of then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"), in the case
of either (A) or (B) of this clause (i), which acquisition is not approved in
advance by a majority of the Incumbent Board, or (ii) 33% or more of either (A)
the Outstanding Company Common Stock or (B) the Outstanding Company Voting
Securities, in the case of either (A) or (B) of this clause (ii), which
acquisition is approved in advance by a majority of the Incumbent Board;
provided, however, that the following acquisitions shall not constitute a Change
of Control: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege where the
security being so converted was not acquired directly from the Company by the
party exercising the conversion privilege, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Related Company, or (iv) an acquisition by
any Entity pursuant to a transaction that meets the conditions of clauses (i),
(ii) and (iii) set forth in the definition of Company Transaction;

19

--------------------------------------------------------------------------------




(b)    a change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board; provided, however,
that for purposes of this definition, any individual who becomes a member of the
Board subsequent to the Effective Date, whose election, or nomination for
election by the Company's stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; and provided further, however, that any such individual whose initial
assumption of office occurs as a result of or in connection with an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of an Entity other than the Board shall not be considered a member of the
Incumbent Board; or
(c)    consummation of a Company Transaction.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Committee" has the meaning set forth in Section 3.1.
"Common Stock" means the common stock, par value $.001 per share, of the
Company.
"Company" means Outerwall Inc. a Delaware corporation.
"Company Transaction," unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means consummation
of:
(a)    a merger or consolidation of the Company with or into any other company;
(b)    a sale in one transaction or a series of transactions undertaken with a
common purpose of at least 60% of the Company's outstanding voting securities;
or
(c)    a sale, lease, exchange or other transfer in one transaction or a series
of related transactions undertaken with a common purpose of all or substantially
all of the Company's assets,
excluding, however, in each case, a transaction pursuant to which
(i)    the Entities who are the beneficial owners of the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Company Transaction will beneficially own, directly or indirectly, at least 60%
of the outstanding shares of common stock, and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the Successor Company in substantially the same proportions as
their ownership, immediately prior to such Company Transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities;
(ii)    no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, 33% or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the Company
Transaction; and

20

--------------------------------------------------------------------------------




(iii)    individuals who were members of the Incumbent Board will immediately
after the consummation of the Company Transaction constitute at least a majority
of the members of the board of directors of the Successor Company.
Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.
"Compensation Committee" means the Compensation Committee of the Board.
"Covered Employee" means a "covered employee" as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.
"Disability," unless otherwise defined by the Committee for purposes of the Plan
in the instrument evidencing an Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company,
means a mental or physical impairment of the Participant that is expected to
result in death or that has lasted or is expected to last for a continuous
period of 12 months or more and that causes the Participant to be unable to
perform his or her material duties for the Company or a Related Company and to
be engaged in any substantial gainful activity, in each case as determined by
the Company's chief human resources officer or other person performing that
function or, in the case of directors and executive officers, the Compensation
Committee, whose determination shall be conclusive and binding.
"Effective Date" has the meaning set forth in Section 19.
"Eligible Person" means any person eligible to receive an Award as set forth in
Section 5.
"Entity" means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.
"Fair Market Value" means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.
"Grant Date" means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.
"Incentive Stock Option" means an Option granted with the intention that it
qualify as an "incentive stock option" as that term is defined for purposes of
Section 422 of the Code or any successor provision.
"Incumbent Board" has the meaning set forth in the definition of "Change of
Control."
"Nonqualified Stock Option" means an Option other than an Incentive Stock
Option.
"Option" means a right to purchase Common Stock granted under Section 7.

21

--------------------------------------------------------------------------------




"Option Expiration Date" means the last day of the maximum term of an Option.
"Outstanding Company Common Stock" has the meaning set forth in the definition
of "Change of Control."
"Outstanding Company Voting Securities" has the meaning set forth in the
definition of "Change of Control."
"Parent Company" means a company or other entity which as a result of a Company
Transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries.
"Participant" means any Eligible Person to whom an Award is granted.
"Performance Award" means an Award of Performance Shares or Performance Units
granted under Section 11.
"Performance Criteria" has the meaning set forth in Section 16.1.
"Performance Share" means an Award of units denominated in shares of Common
Stock granted under Section 11.1.
"Performance Unit" means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 11.2.
"Plan" means the Outerwall Inc. 2011 Incentive Plan.
"Prior Plan" has the meaning set forth in Section 4.1(b).
"Related Company" means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.
"Restricted Stock" means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Committee.
"Retirement," unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means "Retirement" as defined for purposes of
the Plan by the Committee or the Company's chief human resources officer or
other person performing that function or, if not so defined, means Termination
of Service on or after the date the Participant reaches "normal retirement age,"
as that term is defined in Section 411(a)(8) of the Code.
"Securities Act" means the Securities Act of 1933, as amended from time to time.
"Section 409A" means Section 409A of the Code.
"Stock Appreciation Right" or "SAR" means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.
"Stock Award" means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.

22

--------------------------------------------------------------------------------




"Stock Unit" means an Award denominated in units of Common Stock granted under
Section 10.
"Substitute Awards" means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.
"Successor Company" means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction.
"Termination of Service" means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company's chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Compensation Committee, whose determination shall be
conclusive and binding. Transfer of a Participant's employment or service
relationship between the Company and any Related Company shall not be considered
a Termination of Service for purposes of an Award. Unless the Compensation
Committee determines otherwise, a Termination of Service shall be deemed to
occur if the Participant's employment or service relationship is with an entity
that has ceased to be a Related Company. A Participant's change in status from
an employee of the Company or a Related Company to a nonemployee director,
consultant, advisor, or independent contractor of the Company or a Related
Company or a change in status from a nonemployee director, consultant, advisor
or independent contractor of the Company or a Related Company to an employee of
the Company or a Related Company, shall not be considered a Termination of
Service.
"Vesting Commencement Date" means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.







23